MEMORANDUM **  Javier Garibay Mendoza-Romero appeals from the district court’s judgment and challenges the 48-month sentence imposed following his guilty-plea conviction for being a removed alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.- § 1291, and we affirm. Mendoza-Romero first argues that the district court erred in relying on his prior conviction for robbery under California Penal Code § 211 to impose a 12-level crime of violence enhancement under U.S.S.G. § 2L1.2(b)(l)(A)(ii), This contention is foreclosed. See United States v. Becerril-Lopez, 541 F.3d 881, 893 (9th Cir. 2008) (a conviction for robbery under California Penal Code § 211 is a categorical crime of violence); see also United States v. Chavez-Cuevas, 862 F.3d 729, 740 (9th Cir. 2017) (affirming continuing viability of Becerril-Lopez). Mendoza-Romero next claims that his sentence is substantively unreasonable.in light of the decrease in the seriousness of his criminal offenses over time and other mitigating factors. The district court did not abuse its discretion in imposing Mendoza-Romero’s sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). Contrary to Mendoza-Romero’s suggestion, the record reflects that the court considered his mitigating arguments. The sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality of the circumstances, including Mendoza-Romero’s criminal and immigration history;, See Gall, 552 U.S. at 51, 128 S.Ct. 586. AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.